UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6520


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGGIE DELOACH, a/k/a Intell Abrams,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:98-cr-00323-REP-1; 3:11-cv-00184-REP)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reggie DeLoach, Appellant Pro Se.     Lisa Rae McKeel, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Reggie DeLoach seeks to appeal the district court’s

order construing his motion for immediate release from custody

as an unauthorized successive 28 U.S.C.A. § 2255 (West Supp.

2011) motion and dismissing it on that basis.                          The order is not

appealable      unless        a     circuit         justice     or     judge         issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate       of     appealability           will     not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the    merits,       a    prisoner         satisfies    this      standard      by

demonstrating        that     reasonable            jurists    would       find       that    the

district      court’s       assessment      of       the    constitutional           claims    is

debatable     or     wrong.         Slack    v.      McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,          and   that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.         We     have    independently           reviewed       the    record      and

conclude      that    DeLoach        has    not      made     the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3